As filed with the Securities and Exchange Commission on June 6, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:March 31, 2011 Date of reporting period:March 31, 2011 Item 1. Reports to Stockholders. Dear fellow shareholder: Those who make their living covering the market may have missed the heart-stopping days of the financial crisis and the drama of watching for signs of recovery the following year, but to us this current period of relative calm was a welcome relief.While there were historic moments from April 1, 2010 through March 31, 2011, the time frame of this report, the market produced far fewer provocative headlines than in the past two periods. A solid, satisfying return… We are also pleased that our 7.36% return for this one year period ended March 31, 2011 fell within what we view as amore “normal” range than the unusually low and high returns of the periods ending in 2009 and 2010.By normal we mean a return that represents our goal of steady, long-term growth absent the sometimes dramatic moves of the markets. Think back to March 2009 when we pledged to do all we could gain back our losses for the previous 12 months and our collective relief a year later when we had moved ahead with our dramatic 46.80% return for the period from April 1, 2009 to March 31, 2010.While it would have been nice to repeat last year’s record return, would any of us have done so if it meant reliving the market crash?We believe the answer is no, and that’s why this year of unremarkable growth seems very satisfying, even though we lagged the 15.65% return of the S&P 500® Index (our benchmark) for this reporting period. In the long term, we wouldn’t trade our returns for those of the S&P 500® Index, which compare as follows as of March 31, 2011: 3-Year 5-Year Since Inception (4/1/02) The Teberg Fund 4.67% 3.73% 5.03% S&P 500® Index 2.35% 2.62% 3.65% (The above returns are net of The Teberg Fund’s current gross expense ratio of 3.04% which included Acquired Fund Fees and Expenses of 0.71%) Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-209-1964 or visiting www.tebergfund.com. - 2 - Maybe not superstars, but solid performers In March 2010, we credited our high-yield bond holdings for much of our success because of the historic corporate bond rally that was considered a leading factor in the market comeback. While bond funds have often performed well after a market downturn, the returns after the last crash were outstanding, including several of our high-yield holdings which exceeded a 50% return during that period. While it would have been unrealistic to expect these “superstars” to repeat this performance for a second year, we maintained a substantial high-yield position in our portfolio for the entire reporting period and again credit their very respectable returns for much of our growth. Look further in this report and you’ll notice on the colored pie chart of our holdings as of March 31, 2011 that the largest piece represents the 77% of our portfolio in fixed income (high-yield bond) funds. We started the reporting period with significant bond holdings and added to them in staggered increments in April as interest rates were held low to avoid damaging the fragile economy. Our judgment proved correct, and they all achieved double-digit returns. If interest rates remain low, it appears high-yield bonds could continue to be the backbone of our portfolio in the months ahead. Many supporting players Our equity fund holdings nearly doubled during the period, from 5% of the portfolio at the beginning to 9.85% at the end.This was due in part to an increase in value of many long-term holdings, such as American EuroPacific Growth Fund, which finally climbed into the black after being trampled in the crash, and achieved a 12.39% return for the 12 months ending March 31, 2011.Other long-term holdings that performed especially well during this 12-month period were Brandywine Fund, MFS Mid-Cap Growth Fund A, and Prudential Jennison Mid-Cap Fund A, which all increased over 20% in value, and FPA Capital Fund which increased over 30%. We also added to some of our existing equity holdings and purchased new ones as we got a sense that the market might have a strong year.Several newcomers to the portfolio produced outstanding returns, such as BlackRock Energy & Resources Portfolio A, which we purchased at the end of June 2010 and had appreciated more than 60% by March 31, 2011. - 3 - In general, it was a good year for equity funds, which benefitted from rising corporate earnings and improved economic fundamentals supported by efforts from the Federal Reserve to sustain growth. As always, we believe timing is everything when it comes to buying and selling positions, and timing worked to our benefit in several cases. The purchase of BlackRock Energy & Resources Portfolio A proved timely because it coincided with rising energy prices as did our short-term position in Oil Services HOLDRS, an exchange-traded fund which we turned around quickly last fall to lock in a healthy profit. Another example of good timing was our short-term position in the exchange-traded fund SPDR Gold Trust which we sold at a nice profit as the price of gold soared. Plays that didn’t work as well As we look back with the clarity only hindsight brings, it’s obvious we should have owned more of the above-mentioned positions in oil and gold funds and held them longer, as both continued to appreciate for the remainder of the period. Investors worried about the weakened dollar bid up gold prices to record highs, and oil prices soared as the conflict in Libya increased worries about supply. Both would have added considerably to our bottom line if held through the end of the period. However, it would have gone against our strategy to risk the substantial profit we had already earned in both holdings. Our performance also suffered from several positions we sold at a loss early in the period due to tighter controls we put in place after the crash with the goal of never again repeating the losses we experienced. One example is Vanguard Energy Fund – Investor Class which we sold at a loss in June when it dipped below our negative marker but would have produced a handsome return if we had been willing to accept more downside risk. That scenario repeated itself several times with other equity and exchange-traded funds we bought at the right time but lost in a game of chicken as the market dipped early in the period. Looking back, many will remember the historic challenges to the market during this time. A BP oil rig exploded in the Gulf of Mexico on April 20, Greece requested a $53 billion bailout on April 23, and the market dropped nearly 1,000 points on May 6 in what’s now known as the “flash crash.” Ever cautious, we wondered what was next and retreated to a more conservative position, thus giving up future profit. - 4 - In the end, we’d rather apologize for making less than others than for losing more than our shareholders are comfortable with. What lies ahead The bulls ruled out over the bears as the period progressed, and we enjoyed solid returns. For a historian like me who believes in timing, I credit this in part to the long-standing record of strong market performance in the pre-presidential election period. Some of you may recall that I received national and local media attention in 2006 for my research on this historical trend, and it was a key point in my presentation to fi nancial professionals last October in Naples, Florida. Here we are in the midst of a period from November 1 of the mid-term election year to December 31 of the pre-presidential election year that has produced positive returns since 1950 regardless which party won. While we’re not willing to bet the farm that it will happen again, we’ll keep a close eye on an indicator that has worked through recessions, wars and scandals as we make investment decisions. Time will tell if this historic trend, coupled with stronger investor sentiment, is enough to overcome the mounting national debt, unprecedented declines in the housing market and continued high unemployment. Regardless, we’ll act with caution as we consider how hard all of us have worked for the assets in our trust and what volatile times we live in. Thank you for your continued confidence, Curtis A. Teberg Portfolio Manager - 5 - The preceding discussion is based on the opinions of Curtis A. Teberg, given the current economic environment and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Because the Fund is a “fund of funds,” your cost of investing in the Fund may be higher than your cost of investing directly in the shares of the mutual funds in which the Fund invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. These risks include, but are not limited to, risks involved with non-diversifi cation and investments in smaller capitalization companies and lower rated securities. The Fund may also commit up to 80% of its assets to high yield funds containing lower rated securities that are subject to a higher risk of default. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced and ratings may have been lower. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. References to other funds should not be interpreted as an offer of these securities. Please see the Schedule of Investments in this report for a complete list of Fund holdings. Must be preceded or accompanied by a prospectus. Distributed by Quasar Distributors, LLC - 6 - Total Return: Five Year Since Inception Since Inception One Year (Annualized) (Cumulative) (Annualized) The Teberg Fund (Inception April 1, 2002) 7.36% 3.73% 55.49% 5.03% S&P 500® Index 15.65% 2.62% 38.05% 3.65% Dow Jones Industrial Average 16.51% 4.87% 48.68% 4.51% Total Annual Fund Operating Expenses: 3.04% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-209-1964. Returns reflect reinvestment of dividends and capital gains distributions. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Dow Jones Industrial Average is a price-weighted average of 30 blue-chip stocks that are generally the leaders in their industry. It has been a widely followed indicator of the stock market since October 1, 1928. - 7 - The Teberg Fund Expense Example at March 31, 2011 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/10 – 3/31/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses, with actual net expenses being limited to 2.50% per the advisory agreement. Although the Fund charges no sales loads, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below.The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. - 8 - The Teberg Fund Expense Example at March 31, 2011 (Unaudited),continued Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. EXPENSE EXAMPLE Beginning Ending Expenses Paid Account Value Account Value During Period 10/1/10 3/31/11 10/1/10 – 3/31/11* Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 2.30%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. - 9 - The Teberg Fund Allocation of Portfolio Assets at March 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. - 10 - The Teberg Fund Schedule of Investments at March 31, 2011 SHARES VALUE COMMON STOCKS - 2.07% 6 Berkshire Hathaway, Inc. - Class A* $ TOTAL COMMON STOCKS (Cost $714,296) EQUITY FUNDS - 9.85% American EuroPacific Growth Fund - Class A BlackRock Energy & Resources Portfolio - Class A Brandywine Fund* Columbia Seligman Communications and Information Fund - Class A* FPA Capital Fund, Inc.* MFS Mid Cap Growth Fund - Class A* The Parnassus Fund Perkins Small Cap Value Fund - Class A Prudential Jennison Mid-Cap Growth Fund, Inc. - Class A* Royce Low-Priced Stock Fund TOTAL EQUITY FUNDS (Cost $2,803,306) EXCHANGE-TRADED FUNDS - 8.46% Direxion Daily Financial Bull 3X Shares* Direxion Daily Small Cap Bull 3X Shares* Direxion Daily Technology Bull 3X Shares Ultra Dow30 ProShares Ultra Industrials ProShares Ultra QQQ ProShares* Ultra S&P500 ProShares Ultra S&P SmallCap600 ProShares Ultra Semiconductor ProShares TOTAL EXCHANGE-TRADED FUNDS (Cost $2,999,291) - 11 - The Teberg Fund Schedule of Investments at March 31, 2011,continued SHARES VALUE FIXED INCOME FUNDS - 77.04% BlackRock High Income Fund - Class I $ DWS High Income Fund - Institutional Class Eaton Vance Income Fund of Boston - Class I Invesco High Yield Fund - Class A John Hancock High Yield Fund - Class A TOTAL FIXED INCOME FUNDS (Cost $26,607,075) MONEY MARKET FUNDS - 2.82% STIT - Liquid Assets Portfolio, Class I, 0.16% + TOTAL MONEY MARKET FUNDS (Cost $1,023,834) Total Investments (Cost $34,147,802) - 100.24% Liabilities in Excess of Other Assets - ( 0.24)% ) NET ASSETS - 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. - 12 - The Teberg Fund Statement of Assets and Liabilities at March 31, 2011 ASSETS Investments in securities, at value (identified cost $34,147,802) $ Receivables Dividends and interest receivable Prepaid expenses Total assets LIABILITIES Payables Due to advisor Audit fees Distribution fees Administration fees Transfer agent fees and expenses Fund accounting fees Legal fees Chief Compliance Officer fee Custodian fees Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$36,341,801 / 3,520,471) shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. - 13 - The Teberg Fund Statement of Operations For the Year Ended March 31, 2011 INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Distribution fees (Note 5) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Audit fees Legal fees Shareholder reporting Trustee fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Registration fees Insurance Other Interest Total expenses Less: expenses waived by Advisor (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss on security transactions ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. - 14 - The Teberg Fund Statements of Changes in Net Assets Year Ended Year Ended March 31, 2011 March 31, 2010 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on security transactions ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of: $ $ (a) A summary of share transactions is as follows: Year Ended Year Ended March 31, 2011 March 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares reinvested Shares redeemed ) Net increase/(decrease) ) $ ) $ The accompanying notes are an integral part of these financial statements. - 15 - The Teberg Fund Financial Highlights For a share outstanding throughout each year Year Ended March 31, Net asset value, beginning of year $ Income from investment operations: Net investment income (1) Net realized and unrealized gain/ (loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) From net realized gain on investments - - - ) ) Total distributions ) Net asset value, end of year $ Total return % % -27.14
